                                           Hearing Date: October 21, 2020
                                                 Time: 10:00 a.m. (prevailing Eastern Time)

ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor/Plaintiff
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                    Chapter 11
 PRINCE FASHIONS, INC.,

                             Debtor.                Case No. 19–23079 (RDD)

 PRINCE FASHIONS, INC.,

                             Plaintiff,
                                                    Adv. Proc. No. 19–08714 (RDD)
 v.

 60G 542 BROADWAY OWNER, LLC and
 542 HOLDING CORP.,

                             Defendants.



      NOTICE OF HEARING ON MOTION FOR LEAVE TO AMEND COMPLAINT

              PLEASE TAKE NOTICE that a hearing will be held on October 21, 2020 at

10:00 a.m. (prevailing Eastern Time), before the Honorable Robert D. Drain, United States

Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York, 300

Quarropas Street, White Plains, New York 10601, to consider the Debtor’s Motion for Leave to

Amend Adversary Complaint [Adv. Proc. Doc. No. 26] filed on August 28, 2020 (the “Motion”).

              PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion, shall

conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the
Southern District of New York, shall set forth the grounds with specificity, and shall be filed with

this Court electronically in accordance with General Order M-399 (General Order M-399 and the

User’s Manual for the Electronic Case Filing System can be found at www.nysb.uscourts.gov, the

official website for this Court) by registered users of this Court’s case filing system, and by all

other parties in interest on a 3.5” disk or other electronic media, preferably in PDF or any

Windows-based word processing format (with a hard copy delivered directly to Judge Drain’s

chambers) and served in accordance with General Order M-399 upon: (i) Rosen & Associates,

P.C., counsel to the Debtor, 747 Third Avenue, New York, NY 10017-2803, Attn.: Sanford P.

Rosen, Esq.; (ii) the Office of the United States Trustee, U.S. Federal Office Building, 201 Varick

Street, New York, NY 10014, Attn.: Paul K. Schwartzberg, Esq.; and (iii) all other parties-in-

interest who have requested notice pursuant to Rule 2002 of the Federal Rules of Bankruptcy

Procedure, so as to be received no later than 5:00 p.m. on October 14, 2020.

               PLEASE TAKE FURTHER NOTICE that, in accordance with General Order

M-543, the hearing may be conducted telephonically (see General Order M-543 for instructions

on how to participate).

Dated: New York, New York
       September 3, 2020


                                                     ROSEN & ASSOCIATES, P.C.
                                                     Counsel to the Debtor/Plaintiff

                                                     By: /s/ Sanford P. Rosen
                                                             Sanford P. Rosen
                                                             Paris Gyparakis
                                                     747 Third Avenue
                                                     New York, NY 10017-2803
                                                     (212) 223-1100



                                                 2
